PER CURIAM.
The defendant pled nolo contendere to and was adjudicated guilty of the unlawful purchase of cocaine in violation of Section 893.13(l)(a)(l), but specifically reserved the right to appeal the denial of his motion to dismiss the information. The motion to dismiss alleged that Chapter 87-243, Laws of Florida, violates Article III, Section 6, Florida Constitution, because it violates the “one subject rule.” This issue has been considered by this Court on previous occasions, the latest of which is Keegan v. *772State, 553 So.2d 797 (Fla. 5th DCA 1989), and this appeal is affirmed for the reasons stated in that case.
It is recognized that certification of the issue raised by the defendant is of great public importance, and the following question is certified:
DID THE ENACTMENT OF CHAPTER 87-243 VIOLATE THE ONE SUBJECT RULE OF ARTICLE III, SECTION 6, FLORIDA CONSTITUTION?
AFFIRMED; QUESTION CERTIFIED.
COWART, HARRIS and PETERSON, JJ., concur.